DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
The Amendment, filed 07/13/2022, has been received and made of record.  In response to the most recent Office Action, dated 04/13/2022.

Response to Arguments
Applicant’s arguments, regarding newly amended claims have been fully considered and are persuasive.  The previous rejections have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 20: None of cited references, on record, alone or in combination provides the motivation to teach or suggest, “keyboard touch electrode module comprising: a plurality of first electrode rows having a plurality of first electrodes electrically connected to each other in series; and a plurality of second electrode rows having a plurality of second electrodes electrically connected to each other in series, the plurality of first electrode 10rows and the plurality of second electrode rows forming a plurality of key electrode matrixes jointly, the plurality of key electrode matrixes one-to-one corresponding to a plurality of key projection areas, the plurality of key electrode matrixes being arranged along a lengthwise direction and a widthwise direction, at least two key electrode matrixes unaligned in the 15widthwise direction being identical to each other, the first electrodes and the second electrodes being arranged alternately at an electrode interval; wherein each of the first electrodes and the second electrodes of the key electrode matrixes remains intact, and all the first electrodes and the second electrodes of the adjacent key electrode matrixes jointly form an 20orderly-aligned integral matrix by aligning and connecting on a continuously same plane; wherein a size of the first electrode in the widthwise direction is defined by a function of a key pitch of the key projection areas, the electrode interval, and an electrode row number covered within the key pitch”.

Regarding claim 19: None of cited references, on record, alone or in combination provides the motivation to teach or suggest, “a keyboard touch electrode module for sensing a non-pressed movement of an object above a plurality of keyswitches, the keyboard touch electrode module comprising: 20a plurality of first electrode rows; and a plurality of second electrode rows arranged alternately with the plurality of first electrode rows to form a plurality of key electrode matrixes arranged along a lengthwise direction and a widthwise direction, each said key electrode matrix corresponding to a key projection area; 25wherein two said key electrode matrixes and two said key projection areas adjacent in the widthwise direction shift away from each other along the lengthwise direction without being aligned along the widthwise direction; wherein at least two said key electrode matrixes unaligned in the widthwise direction are identical to each other; 30wherein at least one portion of the first electrode row or the second electrode 6Appl. No. 17/308,990 Reply to Office action of April 13, 2022 row comprises an oblique electrode connection with an oblique connecting direction inconsistent with a main connecting direction of the first electrode row or the second electrode row.

Claims 2-18 are allowed because of their dependency on the allowed base claim respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIT CHATLY/               Primary Examiner, Art Unit 2622